 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 19-CR-00035-GEB
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   HENRY BENSON AND                                   DATE: December 6, 2019
     ROSELLE CIPRIANO,                                  TIME: 9:00 a.m.
15                                                      COURT: Hon. Garland E. Burrell, Jr.
                                 Defendants.
16

17

18                                             STIPULATION
19         1.      By previous order, this matter was set for status on December 6, 2019.
20         2.      By this stipulation, defendants now move to continue the status conference until January
21 17, 2020, and to exclude time between December 6, 2019, and January 17, 2020, under Local Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:
23                 a)     The government has represented that the discovery associated with this case
24         includes audio recordings, reports, photographs, and physical evidence. All of this discovery has
25         been either produced directly to counsel and/or made available for inspection and copying.
26         Defense counsel for Henry Benson plans to review the physical evidence the month of December
27         2019.
28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Counsel for both defendants desire additional time to review the electronic

 2         evidence, review the physical evidence, conduct independent legal and factual research, and

 3         otherwise prepare for trial.

 4                c)      Counsel for defendants believe that failure to grant the above-requested

 5         continuance would deny them the reasonable time necessary for effective preparation, taking into

 6         account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of December 6, 2019 to January 17,

13         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15         of the Court’s finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 5, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: December 5, 2019                                 /s/ Olaf Hedberg
12                                                           OLAF HEDBERG
                                                             Counsel for Defendant
13                                                           Henry Benson
14
     Dated: December 5, 2019                                 /s/ Steve Whitworth
15                                                           STEVE WHITWORTH
                                                             Counsel for Defendant
16                                                           Roselle Cipriano
17

18

19

20
21

22                                         FINDINGS AND ORDER
23          IT IS SO FOUND AND ORDERED.
24          Dated: December 6, 2019
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
